Title: To Alexander Hamilton from Sands, Livingston and Company, 25 September 1782
From: Sands, Livingston and Company
To: Hamilton, Alexander


Fishkill [New York] Septemr. 25th. 1782
Sir,
Mr. Morris for want of Specie, has put into our hands his Bills on John Swanwick in order to exchange for the Specie as it is Collected in the States eastward of New Jersey. The Bills are made payable at different Periods; some Jany, some Feby & so on; he has engaged us that they shall be exchanged for Specie in any Collectors hands; & that he had wrote all his receivers on that Subject. His view ⟨in⟩ making them payable sometime hence was to prevent their returning speedily to him. Mr Hoofman the Treasurer of this County has made some difficulty about exchanging them. We promised to write you, & the State Treasurer on that head; & we wish you to declare in some public manner your approbation of the Notes being exchanged; as it will relieve us in our present distress, & answer the purpose Mr. Morris expected.
We are    Sir,    your most obedt.    & very hbl Servt.
Sands Livingston & Co
Alexr. Hamilton Esqr
